Citation Nr: 0630707	
Decision Date: 09/29/06    Archive Date: 10/04/06

DOCKET NO.  04-24 069	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a monetary allowance as a child of a Vietnam 
veteran with disability resulting from spina bifida.


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active military service from January 1980 to 
January 1983.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2004 rating decision by 
the Department of Veterans Affairs (VA), which denied a claim 
of entitlement to a monetary allowance as a child of a 
Vietnam veteran with disability resulting from spina bifida.  
The Board notes that all spina bifida claims are processed at 
the Regional Office (RO) in Denver, Colorado, and that the 
veteran's claims files are in the jurisdiction of the RO in 
Los Angeles, California.  

In a separate decision, the Board has remanded the veteran's 
claims of entitlement to service connection for a seizure 
disorder due to head trauma, spina bifida occulta, and 
depression secondary to spina bifida occulta.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

According to the applicable law and regulations, VA shall pay 
a monthly allowance, based upon the level of disability, to 
or for a child who has been determined to be suffering from 
spina bifida and who is a child of a Vietnam veteran.  38 
U.S.C.A. § 1805(a) (West 2002); 38 C.F.R. § 3.814 (2006).  
Within the meaning of this law "Spina bifida" means any form 
and manifestation of spina bifida except spina bifida 
occulta.  38 U.S.C.A. § 1802 (West 2002); 38 C.F.R. § 
3.814(c)(3) (2006).

In the instant case, in July 2003, the RO denied the claim, 
stating that the veteran had failed to provide a social 
security number for his claimed father, who the veteran 
asserts was exposed to Agent Orange, or some other herbicide, 
during service.  The RO further stated that it required the 
veteran's claimed father's social security number so that it 
could attempt to verify the claimed father's service, and 
exposure to herbicides.  In October 2003, the veteran 
submitted a copy of his father's death certificate, which 
included his social security number.  The February 2004 
statement of the case (SOC) noted that the veteran's father 
had service from February 1959 to October 1960, and that the 
veteran had failed to submit evidence that he was the natural 
born child (of his claimed father).  In a May 2004 
supplemental statement of the case (SSOC), the RO again 
denied the claim, stating that it had obtained the veteran's 
claimed father's service records, but that they did not show 
service in Vietnam or Korea (the SSOC noted that exposure to 
herbicides is conceded for veteran's who served along the 
demilitarized zone in Korea during the period from April 1968 
to July 1969).  

The claims files do not include the veteran's father's 
service records.  On remand, these (or relevant copies 
thereof, as appropriate) should be obtained and associated 
with the claims files.  As it appears that the veteran has 
failed to submit a birth certificate, this should also be 
requested.  

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington 
DC for the following action:

1.  Contact the veteran and request that 
he provide a copy of his birth 
certificate.

2.  Obtain the veteran's claimed father's 
relevant service records (or copies 
thereof, as appropriate) and associate 
them with the claims files.

3.  Thereafter, readjudicate the issue on 
appeal.  If the determination remains 
unfavorable to the veteran, he should be 
provided with a supplemental statement of 
the case (SSOC) that addresses all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered.  The veteran 
should be given an opportunity to respond 
to the SSOC.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the appellant unless he receives further notice from the RO.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


_________________________________________________
C. CRAWFORD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



